DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Ethan C. Woelke, Reg. No. 78,934 on 07/15/2022.
The application has been amended as follows:
Please REPLACE CLAIMS 1 AND 19-21 WITH THE FOLLOWING:
1. (Currently Amended) A driving control method executed by a processor configured to control driving of a vehicle, comprising:
acquiring detection information around the vehicle on a basis of a detection condition that can be set for each point of a plurality of points on a route;
extracting events which the vehicle encounters, on a basis of the detection information;
arranging the extracted events in order of encounters with the vehicle;
creating a sequential driving plan in which a driving action is defined for each of the events on the basis of the detection information acquired in the events and the order of encounters with the vehicle, wherein the driving action comprises stopping or going;
executing a driving control instruction for the vehicle in accordance with the sequential driving plan;
determining, on a basis of content of the driving action defined for a first event which the vehicle encounters earlier, a second detection condition regarding at least one second event which the vehicle encounters after the first event, the second event differing from the first event; and
controlling the vehicle to perform a drive action according to the driving control instruction.

19. (Currently Amended) A driving control apparatus comprising:
a communication device configured to acquire detection information around a vehicle; and
a processor configured to execute a driving control process,
the processor being further configured to execute:
a process of acquiring the detection information on a basis of a detection condition that can be set for each point of a plurality of points on a route;
a process of extracting events which the vehicle encounters, on a basis of the detection information;
a process of arranging the extracted events in order of encounters with the vehicle;
a process of creating a driving plan in which a driving action is defined for each of the events on the basis of the detection information acquired in the events and the order of the encounters with the vehicle, wherein the driving action comprises stopping or going;
a process of executing a driving control instruction for the vehicle in accordance with the driving plan;
a process of determining, on a basis of content of the driving action defined for a first event which the vehicle encounters earlier, a second detection condition regarding at least one second event which the vehicle encounters after the first event, the second event differing from the first event; and
a process of controlling the vehicle to perform the drive action according to the driving control instruction.

20. (New) A driving control method executed by a processor configured to control driving of a vehicle, comprising:
acquiring detection information around the vehicle on a basis of a detection condition that can be set for each point of a plurality of points on a route;
extracting events which the vehicle encounters, on a basis of the detection information;
arranging the extracted events in order of encounters with the vehicle;
creating a sequential driving plan in which a driving action is defined for each of the events on the basis of the detection information acquired in the events;
executing a driving control instruction for the vehicle in accordance with the sequential driving plan;
determining, on a basis of content of the driving action defined for a first event which the vehicle encounters earlier, a second detection condition regarding at least one second event which the vehicle encounters after the first event, the second event differing from the first event; and
controlling the vehicle to perform a drive action according to the driving control instruction,
wherein, when the driving action in the first event is going, the second detection condition is set to the detection condition which includes a detection range regarding the second event.

21. (New) A driving control method executed by a processor configured to control driving of a vehicle, comprising:
acquiring detection information around the vehicle on a basis of a detection condition that can be set for each point of a plurality of points on a route;
extracting events which the vehicle encounters, on a basis of the detection information;
arranging the extracted events in order of encounters with the vehicle;
creating a sequential driving plan in which a driving action is defined for each of the events on the basis of the detection information acquired in the events;
executing a driving control instruction for the vehicle in accordance with the sequential driving plan;
determining, on a basis of content of the driving action defined for a first event which the vehicle encounters earlier, a second detection condition regarding at least one second event which the vehicle encounters after the first event, the second event differing from the first event; and
controlling the vehicle to perform a drive action according to the driving control instruction,
wherein the second detection condition is set at timing when the driving action in the first event is switched from stopping to going.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-21 are allowed based on the follow reasons:
 	As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed a driving control method executed by a processor configured to control driving of a vehicle, comprising:
acquiring detection information around the vehicle on a basis of a detection condition that can be set for each point;
extracting events which the vehicle encounters, on a basis of the detection information;
arranging the extracted events in order of encounters with the vehicle;
creating a sequential driving plan in which a driving action is defined for each of the events on the basis of the detection information acquired in the events and the order of encounters with the vehicle, wherein the driving action comprises stopping or going;
executing a driving control instruction for the vehicle in accordance with the sequential driving plan;
determining, on a basis of content of the driving action defined for a first event which the vehicle encounters earlier, a second detection condition regarding at least one second event which the vehicle encounters after the first event, the second event differing from the first event; and
controlling the vehicle to perform a drive action according to the driving control instruction.
The elements contained in claim 19 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as an apparatus rather than a method and thus allowable for the same reasons as stated above.
The elements contained in claim 20 are substantially similar to elements presented in claim 1, and further including the limitations of “wherein, when the driving action in the first event is going, the second detection condition is set to the detection condition which includes a detection range regarding the second event”.
The elements contained in claim 21 are substantially similar to elements presented in claim 1, and further including the limitations of “wherein the second detection condition is set at timing when the driving action in the first event is switched from stopping to going”.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Kato et al. (US 2020/0172100 A1) disclose a vehicle control device that can reduce an interference possibility and cause a host vehicle to travel efficiently by generating a travel path where the host vehicle can travel while keeping a certain distance from a target in consideration of various elements of a peripheral environment of the host vehicle, Kato et al. do not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661            
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661